DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
	
Claims 1-9 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of forming a semiconductor device, the method comprising:
removing a first portion of the gate structure and a first portion of the fin to form a first recess, wherein the first recess extends lower than an upper surface of the isolation regions; and
after forming the liner layer, forming a fill material on the liner layer in the first recess, wherein the fill material is an insulating material (as claimed in claim 1), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 10-15 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of forming a semiconductor device, the method comprising:
forming a fill material on the insulating liner, wherein a bottom surface of the insulating liner is lower than an upper surface of the first isolation region and an upper surface of a second isolation region, wherein an upper surface of the insulating liner is higher than the upper surface of the first isolation region and the upper surface of a second isolation region; and
replacing a third portion of the dummy gate structure to form a gate structure disposed between the first spacer and the second spacer (as claimed in claim 10), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 16-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a structure comprising:
a gate cut structure interposed between the first gate structure and the second gate structure, the gate cut structure having a third longitudinal axis parallel to the first longitudinal axis, wherein the gate cut structure directly contacts the second gate structure (as claimed in claim 16), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
5. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/ISMAIL A MUSE/                        Primary Examiner, Art Unit 2819